DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 January 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being inherently anticipated by US Patent Application Publication 2012/0294576 to Li (hereinafter “US1”).
Regarding Claim 1, US1 describes an optical fiber (see Figs 1-3) comprising: a core (102); and a cladding (104) that is provided on an outer periphery of the core and has a refractive index lower than a refractive index of the core (see [0034]-[0044] and Table 1). US1 is silent as to the V value of the described fiber. However, when the structure recited in the reference is 
Regarding Claim 2, US1 describe the fiber having an effective area is greater than or equal to 150 m2, a radius of the core is greater than or equal to 8.0 m and less than or equal to 13.4 m, and a relative refractive index difference is greater than or equal to 0.33% and less than or equal to 0.55% (see Examples 3, 4, 5, and 7 of Table 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of US Patent Application No. 2006/ 0103919 to DiGiovanni et al. (hereinafter “US2), cited in Applicant’s IDS of 23 January 2020.
Regarding Claim 3, US2 describes an optical transmission system (see Fig 7) comprising: a transmission line (“HOM fiber” of Fig 7); a mode exciter (first “Mode Converter” of Fig 7) that is configured to excite a linearly polarized mode of the signal light output from the transmitter to an LP02 mode and input the excited signal light to the transmission line; a mode converter (second “Mode Converter” of Fig 7) that is configured to convert the linearly polarized mode of the signal light, which is excited to the LP02 mode and output from the transmission line, into a fundamental mode; wherein the optical fiber is configured to propagate the signal light excited to the LP02 mode (see Fig 7). US2 is silent as to the existence of a transmitter or receiver. However, a transmitter configured to output signal light and a receiver configured to receive the signal light must inherently exist for the system to act as intended to transmit an optical signal (see [0041] of US2). US2 does not describe the transmission line including an optical fiber having the structure and properties of Claim 1. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the fiber of US1 in the system of  US2. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Regarding Claim 4, US2 describes a first amplifier that is configured to amplify the signal light excited to the LP02 mode (see [0032]).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 describes a sixth mode converter that is configured to convert the signal light of the LP02 mode into the signal light of the fundamental mode as an unnecessary mode removal device that removes modes other than the LP02 mode between the mode exciter and the mode converters.
Claim 6 describes a second mode converter that is configured to excite a linearly polarized mode of the signal light of the fundamental mode amplified by the second amplifier to an LP02 mode and a third mode converter that is configured to convert the linearly polarized mode of the signal light of the LP02 mode excited by the second mode converter into a fundamental mode
Claims 7-8 describe a fourth mode converter that is configured to convert the linearly polarized mode of the excitation light output from the excitation light source for Raman amplification into the LP02 mode and an excitation light multiplexer that is configured to multiplex the excitation light converted by the fourth mode converter to the transmission line.
Claims 9-10 describe a fourth mode converter that is configured to convert the linearly polarized mode of the excitation light output from the excitation light source into the LP02
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874